Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 7 Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account – G Prospectus supplement dated January 23, 2009 to Prospectus dated July 8, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The following is added to Dollar Cost Averaging section of the Policy Owner Services provision: Enhanced Dollar Cost Averaging.
